Dawson, C. J.
(dissenting): I regret that I cannot concur in this judgment, notwithstanding the painstaking care given to the preparation of the opinion of the majority. In view of the fact that the appellant church home received and sheltered Anna S. Juchter for a dozen years and until her death, I do not think appellant’s claim under its contract (or bond) should be defeated because Anna did not make a formal election to continue in the home after her property was enhanced by the devolution of her sister’s estate. Anna did not elect to stay, but she did stay. That was tantamount to an election. I attach no significance to the fact that her sister at times became a paying guest of the home, and rendered many sisterly services to Anna. That’s what sisters are for, and those services took nothing from the binding force of the contract between the appellant church home and Anna S. Juchter. I have no dispute with the majority of this court nor with the trial court on any finding of fact. I place my dissent upon the majority’s interpretation of the contract — a pure question of law, since the attendant circumstances are not controverted.